Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 1 of 15 PageID #: 1617




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 RECOVERY FUND II USA LLC,                           )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )   C.A. No. 18-2039-MN-JLH
                                                     )
 RABOBANK, NATIONAL ASSOCIATION,                     )
 BANKRUPTCY MANAGEMENT                               )
 SOLUTIONS, INC., ERIC KURTZMAN,                     )
 BMANSOL HOLDINGS LP, BMANSOL                        )
 INTERMEDIATE HOLDINGS INC.,                         )
 UTRECHT – AMERICA HOLDINGS, INC.,                   )
 STONE POINT CAPITAL, LLC, ABC                       )
 COMPANIES 1-10, AND JOHN and JANE                   )
 DOES 1-10,                                          )
                                                     )
               Defendants.                           )

                                 REPORT AND RECOMMENDATION

        Pending before the Court are Defendant Bankruptcy Management Solutions, Inc.’s

 (“BMS”) and Defendant Rabobank, National Association’s (“Rabobank”) (collectively,

 “Defendants”) motions for attorney’s fees pursuant to 42 U.S.C. § 1988, 28 U.S.C. § 1927, and

 this Court’s inherent authority. For the reasons stated in more detail below, I recommend that

 Defendants’ motions be GRANTED-IN-PART and DENIED-IN-PART.

 I.     BACKGROUND

        Plaintiff Recovery Fund II USA LLC (“Plaintiff” or “Recovery Fund”) filed its class action

 Complaint against Defendants on December 21, 2018. (D.I. 1.) On March 1, 2019, Defendants

 filed motions to dismiss for failure to state a claim and lack of subject matter jurisdiction. (D.I.

 17; D.I. 20). Instead of responding to those motions, on April 16, 2019, Recovery Fund filed an

 Amended Complaint that named additional defendants and asserted additional claims. (D.I. 25.)

 The Amended Complaint set forth eleven claims: Conspiracy to Commit Violations of the Federal
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 2 of 15 PageID #: 1618




 Racketeer Influenced and Corruption Organizations Act (“RICO”) (Count I); RICO – Commission

 of Wire Fraud and Mail Fraud 18 U.S.C. §§ 1341, 1343 (Count II); RICO – Commission of

 Embezzlement Against the Bankruptcy Estate 18 U.S.C. § 153 (Count III); Right to Priority

 Payment for Proof of Claim 42 U.S.C. § 1983, 11 U.S.C. § 726 (Count IV); Fraud (Count V);

 Constructive Fraud (Count VI); Conspiracy (Count VII); Negligent Misrepresentation (Count

 VIII); Illegal and/or Unauthorized Distribution (Count IX); Violation of Federal Trade

 Commission Act Section 5: Unfair or Deceptive Acts or Practices (Count X); and Unjust

 Enrichment (Count XI).

         On May 31, 2019, Defendants Rabobank, BMS, and Kurtzman filed motions to dismiss all

 claims of the Amended Complaint for failure to state a claim. (D.I. 34, 37.) Among other things,

 Defendants argued that they could not be sued under 42 U.S.C. § 1983 (Count IV) because they

 are private parties, not state actors. (D.I. 35 at 19-20; D.I. 38 at 18-19.) Defendants also argued

 that there was no legal basis for the “illegal and/or unauthorized distribution” claim (Count IX).

 (D.I. 35 at 23; D.I. 38 at 19-20.) In addition, Defendants argued that they could not be sued under

 Section 5 of the Federal Trade Commission Act (Count X) because that statute does not provide a

 private right of action. (D.I. 35 at 23; D.I. 38 at 18.) Recovery Fund’s answering briefs did not

 address Defendants’ arguments regarding the § 1983 and Federal Trade Commission Act claims.

 (D.I. 42; D.I. 43.)

         On September 9, 2019, the case was referred to me. (D.I. 51.) I heard oral argument on

 the motions to dismiss on December 10, 2019 (“Tr._”). During the hearing, I asked Plaintiff’s

 counsel about the § 1983 and Federal Trade Commission Act claims:

                 THE COURT:                   . . . Your FTC claim?

                 PLAINTIFF’S COUNSEL: We are not pursuing that.



                                                 2
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 3 of 15 PageID #: 1619




                THE COURT:                      So you will agree to dismiss that
                                                claim?

                PLAINTIFF’S COUNSEL: We will agree to dismiss that claim.

                THE COURT:                      What about your 1983 claim?

                PLAINTIFF’S COUNSEL: We would agree to dismiss our 1983
                                     claim.

 (Tr. 62:6-15.) Plaintiff did not file a motion or stipulation to dismiss either claim.

         On January 31, 2020, I issued a Report and Recommendation concluding that Defendants’

 motions to dismiss should be granted and that all eleven counts in the Amended Complaint should

 be dismissed with prejudice. (D.I. 60.) Specifically, I concluded that all eleven counts were barred

 by claim preclusion and that each of the individual counts failed to state a claim. (Id.) I concluded

 that the § 1983 claim was “frivolous,” and should therefore be dismissed, because “Defendants are

 not state actors, and they were not acting under color of state law.” (D.I. 60 at 14.) I also concluded

 that there was no cause of action for “illegal and/or unauthorized distribution,” and that “[t]here is

 no private right of action under Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45.”

 (Id. at 16-17.) Neither party objected to my Report and Recommendation. Judge Noreika adopted

 it on February 18, 2020 and entered an Order dismissing the Amended Complaint “with prejudice.”

 (D.I. 61.)

         On March 3, 2020, Defendants BMS and Rabobank filed motions for attorney’s fees

 pursuant to 42 U.S.C. § 1988, 28 U.S.C. § 1927, and the Court’s inherent authority. (D.I. 62; D.I.

 65.) Defendants’ motions seek reimbursement for the time their attorneys spent defending against

 Recovery Fund’s § 1983 claim, its “illegal and/or unauthorized distribution” claim, and its Federal

 Trade Commission Act claim. The motions have been fully briefed. (D.I. 63; D.I. 69; D.I. 70;

 D.I. 71.)



                                                   3
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 4 of 15 PageID #: 1620




 II.    LEGAL STANDARDS

        “The general rule of law, known as the ‘American Rule’, is that each party to a lawsuit

 bears its own attorneys’ fees.” Ford v. Temple Hosp., 790 F.2d 342, 346 (3d Cir. 1986). As with

 any general rule, there are exceptions. Id. Courts may shift fees to the opposing side pursuant to

 a federal statute or the court’s inherent power. Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991);

 Ford, 790 F.2d at 346.

        Federal Rule of Civil Procedure 54(d)(2) allows a litigant to file a motion for attorney’s

 fees after entry of judgement. Fed. R. Civ. P. 54(d)(2). The motion must, among other things,

 “specify . . . the statute, rule, or other grounds entitling the movant to the award.” Fed. R. Civ. P.

 54(d)(2)(B)(ii).

        Section 1988 of Title 42 permits a court, in its discretion, to award a “reasonable attorney’s

 fee” to the “prevailing party” in a case brought under § 1983. 42 U.S.C. § 1988(b); see also Fox

 v. Vice, 563 U.S. 826, 832-33 (2011). “The ‘prevailing party’ can be either the plaintiff or the

 defendant but the standard for awarding attorney’s fees to prevailing defendants is more stringent

 than that for awarding fees to prevailing plaintiffs.” Barnes Found. v. Twp. of Lower Merion, 242

 F.3d 151, 157–58 (3d Cir. 2001). The court may award fees to the prevailing defendant only “if

 the plaintiff’s complaint was frivolous, unreasonable, or groundless, or if the plaintiff continued

 to litigate after it was found so.” Beam v. Downey, 151 F. App’x 142, 143 (3d Cir. 2005); Barnes

 Found., 242 F.3d at 158. That standard is objective. Barnes Found., 242 F.3d at 158. No showing

 of subjective bad faith on the part of the plaintiff is required.        Id.; Brown v. Borough of

 Chambersburg, 903 F.2d 274, 277 (3d Cir. 1990). The Third Circuit has set forth several

 “guidelines” that may assist in determining whether a § 1983 claim is objectively frivolous,

 “including whether the plaintiff established a prima facie case, the defendant offered to settle, the



                                                   4
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 5 of 15 PageID #: 1621




 trial court dismissed the case prior to trial, and the issue is one of first impression.” Arneault v.

 O’Toole, 718 F. App’x 148, 152 (3d Cir. 2017).

        Another statutory basis to award attorney’s fees is 28 U.S.C. § 1927. Pursuant to that

 statute, “[a]ny attorney or other person admitted to conduct cases in any court of the United States

 or any Territory thereof who so multiplies the proceedings in any case unreasonably or vexatiously

 may be required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees

 reasonably incurred because of such conduct.” 28 U.S.C. § 1927. Attorney’s fees under § 1927

 should only be awarded “‘in instances of a serious and studied disregard for the orderly process of

 justice.’” Ford, 790 F.2d at 347 (quoting Overnite Transp. Co. v. Chicago Indus. Tire Co., 697

 F.2d 789, 795 (7th Cir. 1983)). A showing of “willful bad faith on the part of the offending lawyer”

 is required. Hackman v. Valley Fair, 932 F.2d 239, 242 (3d Cir. 1991); see also In re Prudential

 Ins. Co. Am. Sales Practice Litig. Agent Actions, 278 F.3d 175, 188 (3d Cir. 2002); NOVA

 Chemicals Corp. v. Dow Chem. Co., No. 13-1601, 2015 WL 5766257, at *4 (D. Del. Sept. 30,

 2015), aff’d sub nom. Nova Chemicals Corp. (Canada) v. Dow Chem. Co., 856 F.3d 1012 (Fed.

 Cir. 2017). Indications of bad faith “‘are findings that the claims were meritless, that counsel knew

 or should have known this, and that the motive for filing suit was for an improper purpose such as

 harassment.’” In re Prudential, 278 F.3d 175 at 188 (quoting Smith v. Detroit Fed’n of Teachers

 Local 231, Am. Fed. of Teachers, AFL–CIO, 829 F.2d 1370, 1375 (6th Cir.1987)). “Once a finding

 of bad faith has been made, the appropriateness of assessing attorneys’ fees against counsel under

 section 1927 is a matter for the district court’s discretion.” Ford, 790 F.2d at 347.

        Federal courts also have inherent power to assess attorney’s fees against a party where it

 “has ‘acted in bad faith, vexatiously, wantonly, or for oppressive reasons.’” Chambers, 501 U.S.

 at 45–46 (quoting Aleyska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59 (1975));



                                                  5
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 6 of 15 PageID #: 1622




 see also Landon v. Hunt, 938 F.2d 450, 454 (3d Cir. 1991). A “prerequisite” for the exercise of

 that power “is a finding of bad faith conduct.” Landon, 938 F.2d at 454.

 III.   DISCUSSION

        Defendants BMS and Rabobank request reimbursement for attorney’s fees pursuant to 28

 U.S.C. § 1927, 42 U.S.C. § 1988, and the Court’s inherent authority. For the reasons discussed

 below, I conclude that attorney’s fees are warranted only under 42 U.S.C. § 1988.

        A.      Attorney’s fees under 42 U.S.C. § 1988

        As explained above, 42 U.S.C. § 1988 permits fee shifting to a prevailing defendant in a

 § 1983 case where the plaintiff’s complaint is objectively frivolous. Barnes Found., 242 F.3d at

 158.

        Defendants point out that my January 31, 2020 Report and Recommendation (D.I. 60)

 already concluded that Plaintiff’s § 1983 claim was frivolous. They are right. In addition, several

 of the “guidelines” used in the Third Circuit to assess frivolousness are present here: Plaintiff’s

 Amended Complaint did not establish a prima facie violation of § 1983; the Court dismissed the

 claim prior to trial; and there were no issues of first impression. See Arneault, 718 F. App’x at

 152.

        In response to Defendants’ motions for fees, Plaintiff makes no attempt to defend its § 1983

 claim on the merits, nor does it contend that it asserted the claim with the intention of arguing for

 an extension in the law. Plaintiff instead argues that Defendants were not “prevailing parties”

 within the meaning of 42 U.S.C. § 1988 because Plaintiff “expressly withdrew its § 1983 and

 [Federal Trade Commission Act] claims at oral argument.” (D.I. 69 at 6-8.)

        I disagree. Dismissal of a claim can be accomplished by filing a notice or stipulation of

 dismissal, or by obtaining a court order. See Fed. R. Civ. P. 41. A request for a court order must



                                                  6
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 7 of 15 PageID #: 1623




 be made by motion, either written or orally at a hearing. Id.; Fed. R. Civ. P. 7(b); D. Del. LR 7.1.

 Here, although Plaintiff indicated at the hearing on the motions to dismiss that it did not intend to

 pursue the § 1983 claim, it never moved the Court to dismiss it. Plaintiff’s § 1983 claim remained

 pending at the time I issued my opinion recommending it be dismissed. It was still pending when

 the Court adopted my Report and Recommendation. (D.I. 61.) It was not dismissed until February

 18, 2020, when the Court granted Defendants’ motions to dismiss. (Id.)

        Plaintiff cites Evans v. Chichester Sch. Dist., No. 07-72, 2008 WL 4610240, at *2 (E.D.

 Pa. Oct. 15, 2008) in support of its position that Defendants were not prevailing parties, but I am

 not persuaded. In Evans, the Court found that a plaintiff’s “voluntary withdrawal” of claims during

 a hearing was “akin to a voluntary stipulation to dismiss” that occurred “before there was a

 judicially ordered change in the legal relationship of the parties.” Id. at *3. Here, in contrast, I

 conclude that Plaintiff did not request that the Court dismiss its § 1983 claims before they were

 dismissed with prejudice in response to Defendants’ motions.

        Moreover, subsequent to Evans, the Supreme Court held that the “judicially sanctioned

 change in the legal relationship of the parties” test is not the appropriate test to determine whether

 a defendant is a prevailing party. CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642, 1651–

 52 (2016). Rather, a defendant may be considered a “prevailing party” when the court dismisses

 a plaintiff’s frivolous claim. Id. That happened here. Indeed, the circumstances here are similar

 to those in Fox v. Vice, another Supreme Court case post-Evans. Fox, 563 U.S. 826 at 830. In

 Fox, the Supreme Court held that the defendant in a frivolous § 1983 case was entitled to fees

 under § 1988 notwithstanding plaintiff’s concession in his response to defendant’s summary

 judgment motion that his § 1983 claims were “not valid.” Fox, 563 U.S. at 830; see also id., 594




                                                   7
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 8 of 15 PageID #: 1624




 F.3d 423 (5th Cir. 2010) (holding that defendant was prevailing party where plaintiff abandoned

 frivolous § 1983 claim after defendant filed a motion for summary judgment). 1

         Plaintiff also argues that awarding fees to Defendants could “‘undercut the efforts of

 Congress to promote the vigorous enforcement’ of laws protecting civil rights” by deterring

 litigants from filing claims in “exercise of [their] constitutional rights.” (D.I. 69 at 8-9 (quoting

 Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 422 (1978)). That argument is not well

 taken under the circumstances.

         Let me rehash: Plaintiff is a limited liability company that purchased a claim in a

 bankruptcy case. (D.I. 60 at 3.) Defendants are private companies that provided banking and

 technology services to the bankruptcy trustee in that case. (Id. at 1.) Plaintiff objected in the

 bankruptcy case to the trustee’s disbursement of fees to Defendants, and the bankruptcy court

 overruled the objection. (Id. at 5-8.) Instead of appealing the bankruptcy court’s determination,

 Plaintiff—who is represented by counsel—filed a complaint in district court alleging, among other

 things, a violation of 42 U.S.C. § 1983. Section 1983 is a civil rights statute that allows people to

 sue state and local government actors for civil rights violations. The Court dismissed Plaintiff’s

 § 1983 claim because Defendants are not government actors, and they were not acting under color

 of state law.

         I fail to see how awarding fees to Defendants under these circumstances will have a chilling

 effect on litigants’ exercise of constitutional rights. This is not a case where some evidence or law

 supports Plaintiff’s position. Nor do I conclude that the action was unreasonable for the sole reason




         1
           The remainder of the cases cited by Plaintiff are inapposite. Those cases all concern the
 test for determining whether a plaintiff is a prevailing party. See Buckhannon Bd. & Care Home,
 Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598 (2001); Farrar v. Hobby, 506 U.S.
 103 (1992); Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223 (3d Cir. 2011).
                                                  8
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 9 of 15 PageID #: 1625




 that Plaintiff did not prevail. See Christiansburg Garment Co., 434 U.S. at 421–22 (“[I]t is

 important that a district court resist the understandable temptation to engage in post hoc reasoning

 by concluding that, because a plaintiff did not ultimately prevail, his action must have been

 unreasonable or without foundation.”). Plaintiff’s § 1983 claim was frivolous, not because

 Plaintiff lost, but because the claim lacked any conceivable basis in law or fact.

        Accordingly, attorney’s fees should be awarded to reimburse Defendants for defending

 against the § 1983 claim.

        B.      Attorney’s fees under § 1927 and the Court’s inherent authority

        Unlike under 42 U.S.C. § 1988, an award of attorney’s fees under either 28 U.S.C. § 1927

 or the inherent authority of the court is only appropriate where there is a showing of bad faith

 conduct. Hackman, 932 F.2d at 242; Landon, 938 F.2d at 454.

        The record before me does not support a finding of bad faith on the part of Plaintiff or its

 counsel. Recovery Fund’s assertion of its § 1983, Federal Trade Commission Act, and illegal

 distribution claims might suggest a mistake in professional judgment and/or a failure to conduct

 adequate legal research, but the record does not demonstrate bad faith conduct. See LaSalle Nat.

 Bank v. First Connecticut Holding Grp., LLC., 287 F.3d 279, 289 (3d Cir. 2002) (“[S]anctions

 may not be imposed under § 1927 absent a finding that counsel’s conduct resulted from bad faith,

 rather than misunderstanding, bad judgment, or well-intentioned zeal.”); Zuk v. E. Pennsylvania

 Psychiatric Inst. of the Med. Coll. of Pennsylvania, 103 F.3d 294, 297 (3d Cir. 1996) (vacating an

 award of attorney’s fees under § 1927 where the district court found that counsel failed to




                                                  9
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 10 of 15 PageID #: 1626




  adequately inquire into the facts and law before filing a complaint, but there was no express finding

  of bad faith).

          Moreover, even if I agreed with Defendants that Plaintiff and/or its counsel acted in bad

  faith, I would nevertheless recommend that the court exercise its discretion to not award attorney’s

  fees under 28 U.S.C. § 1927 or its inherent power. See Ford, 790 F.2d at 347 (holding that courts

  have discretion to not award attorney’s fees even when bad faith is found). In my view, the conduct

  here does not rise to the level of egregious conduct found in other cases where courts have awarded

  fees. See, e.g., W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc., 231 F. Supp. 3d 19, 23 (D. Del. 2017)

  (concluding that a party’s “aggressive” pursuit of a motion for sanctions containing “potentially

  career-ending allegations” after being presented with unrebutted evidence demonstrating the

  motion’s lack of merit constituted bad faith conduct warranting an award of fees pursuant to 28

  U.S.C. § 1927 and the court’s inherent authority); see also King v. Burr, No. 19-2205, 2020 WL

  864146, at *2 (3d Cir. Feb. 21, 2020) (awarding fees under § 1927 where an attorney “made a

  practice of repeatedly bringing meritless claims, inflicting substantial costs on the opposing party

  and the judicial system” after concluding that his “conduct is the very essence of bad faith and falls

  well outside the bounds of recognized standards for conducting litigation”); In re Prudential, 278

  F.3d at 190 (affirming fees under § 1927 where counsel filed numerous baseless emergency

  motions with the court, including a motion to recuse the trial judge that contained false allegations).

  Moreover, while Plaintiff never actually moved for dismissal of its claims under 42 U.S.C. § 1983




                                                    10
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 11 of 15 PageID #: 1627




  and Section 5 of the Federal Trade Commission Act, it did not press those claims or its “illegal

  and/or unauthorized distribution” claim at oral argument.

         Accordingly, I recommend that the Court exercise its discretion to not award fees under 28

  U.S.C. § 1927 or its inherent power.

         C.      Amount of fee award

         I conclude that attorney’s fees should be awarded only under 42 U.S.C. § 1988. Under

  § 1988, Defendants are entitled to only those fees incurred “because of, but only because of”

  Plaintiff’s frivolous § 1983 claim. Fox, 563 U.S. at 836. Pursuant to § 1988, those fees should be

  levied against Recovery Fund, not its attorneys. Brown, 903 F.2d at 277.

         I turn now to the calculation of the appropriate fee amount. The burden of producing

  documentation supporting the amount of fees is on the fee applicant. See Fox, 563 U.S. at 838.

  But, as the Supreme Court has emphasized,

                 trial courts need not, and indeed should not, become green-eyeshade
                 accountants. The essential goal in shifting fees (to either party) is to
                 do rough justice, not to achieve auditing perfection. So trial courts
                 may take into account their overall sense of a suit, and may use
                 estimates in calculating and allocating an attorney’s time.

  Id.

         Here, BMS requests a total of $66,800 in attorney’s fees for the collective time its attorneys

  spent defending the § 1983 claim, the Federal Trade Commission Act claim, and the “illegal and/or

  unauthorized distribution” claim. (D.I. 63 at 16; D.I. 64.) It calculated that amount as follows.

  First, it totaled its counsel’s billing records for the time spent working on the briefs in support of

  its two motions to dismiss, which came to $534,387.50. The billing records, which BMS submitted

  to the Court, set forth the number of estimated hours worked by each attorney on the briefing, and

  the billing rate of each. (D.I. 63 at 15; D.I. 64 ¶ 4.) See Interfaith Cmty. Org. v. Honeywell Int’l,



                                                   11
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 12 of 15 PageID #: 1628




  Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005), as amended (Nov. 10, 2005). BMS did not include the

  time its counsel spent preparing for oral argument or on other case tasks. (D.I. 63 at 15; D.I. 64

  ¶ 4.) BMS also submitted evidence in support of the reasonableness of its attorneys’ billing rates.

  (D.I. 63 at 17; D.I. 64 ¶ 5, Ex. C, D.) BMS then estimated that half of its counsel’s briefing efforts

  were devoted to defenses applicable to all twelve of Plaintiff’s asserted claims. Accordingly, it

  divided that total in half. It then divided the resulting number by four, reasoning that it was entitled

  to fees for three out of the twelve (or one fourth) of the total claims asserted by Plaintiff between

  the two complaints.

         I find that BMS’s general approach is sufficient to provide the “rough justice” required by

  the Supreme Court. Fox, 563 U.S. at 838. However, BMS should only be awarded fees incurred

  because of, but only because of, its defense of the § 1983 claim. Accordingly, taking BMS’s

  approach, its requested fees should be further divided by three. In addition, the § 1983 claim was

  asserted only in the Amended Complaint, not the original Complaint. Which means that BMS

  only addressed it in its second motion to dismiss, not its first. Accordingly, and in line with BMS’s

  approach, the total should be reduced again by approximately one half. 2 That comes to a fee award

  of $11,133.00.

         Plaintiff does not challenge the reasonableness of the hourly rates of BMS’s attorneys, nor

  does Plaintiff suggest that BMS’s attorneys did not work the hours they say they did. Rather,

  Plaintiff argues that BMS’s approach to estimating its fees runs afoul of the Third Circuit’s opinion

  in McCutcheon v. Am.’s Servicing Co., 560 F.3d 143 (3d Cir. 2009). I disagree. That case



         2
           Review of counsel’s billing records suggests that they may have spent slightly more time
  on BMS’s second motion to dismiss, which might have been because BMS also filed a reply brief
  in support of that motion. However, BMS’s reply brief only mentioned the § 1983 claim briefly,
  pointing out that “Plaintiff fail[ed] to offer any argument in support of its 42 U.S.C. § 1983 claim
  (IV).” (D.I. 47 at 2.)
                                                    12
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 13 of 15 PageID #: 1629




  concerned how to calculate attorneys fees incurred by a prevailing plaintiff. There, the Third

  Circuit pointed out that “an analysis whereby a court simply compares the total number of issues

  in the case with those actually prevailed on has been expressly rejected by the Supreme Court,

  which recognized that such a ratio provides little aid in determining a reasonable fee since it is not

  necessarily significant that a prevailing plaintiff did not receive all the relief requested.” Id. at

  152. That observation has limited applicability in a case like this one, where the defendants are

  the prevailing parties. Moreover, BMS’s proposed methodology is consistent with the observation

  in McCutcheon that dividing the total fees by the number of claims is inappropriate where there is

  “substantial overlap” between multiple claims. Id. at 151. Here, BMS’s methodology accounted

  for any overlap by halving the total fees at the outset.

            Defendant Rabobank used the same approach to estimating fees as BMS: it divided the

  fees incurred for briefing the motions to dismiss by two (to account for overlap), and then it divided

  that number by four (because it only requested fees for three out of the twelve claims). (D.I. 66 ¶¶

  3-5, 7 (estimating that that its counsel spent 12.5% of its billed time on briefing the § 1983 claim,

  the Federal Trade Commission Act claim, and the “illegal and/or unauthorized distribution”

  claim); D.I. 67 ¶¶ 3-5.) Rabobank also submitted records showing the number of estimated hours

  worked by its attorneys on the briefing, and the billing rate of each. (D.I. 66 ¶ 5, Ex. B; D.I. 67,

  Ex. A.)

            As with BMS, I recommend that the Court further divide Rabobank’s requested fees by

  three (because fees should only be shifted for the § 1983 claim) and that it further divide that

  number in half (because the § 1983 claim was only asserted in the Amended Complaint, not the




                                                   13
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 14 of 15 PageID #: 1630




  original Complaint). Accordingly, I recommend that the Court award Rabobank $7,220.00 (out

  of its requested $43,322.27).

         Plaintiff does not challenge the proposed hourly rates of Rabobank’s attorneys, nor does

  Plaintiff suggest that defense counsel’s time estimates are unreasonable. Rather, Plaintiff contends

  that Rabobank’s redaction of the “description of services” column on its billing records “mak[e] it

  impossible for Recovery Fund and Counsel to challenge the application.” (D.I. 69 at 19.) I

  disagree. Plaintiff cites no case law in support of its argument that Rabobank’s fee application

  was required to contain billing records setting forth exactly how much time was spent in defense

  of each claim on each day. Moreover, Rabobank did not calculate its fees by totaling up the exact

  number of hours spent defending the § 1983 claim on each day. Rather, Rabobank estimated its

  fees using the methodology above, and I find that its methodology is entirely reasonable under the

  circumstances.

  IV.    CONCLUSION

         For the foregoing reasons, I recommend that Defendants’ motions for attorney’s fees (D.I.

  62; D.I. 65) be GRANTED-IN-PART and DENIED-IN-PART as follows:

         1.        The motions should be DENIED to the extent they seek fees under 28 U.S.C.

  § 1927 and the Court’s inherent authority;

         2.        The motions should be GRANTED to the extent they seek fees under 42 U.S.C.

  § 1988 to reimburse Defendants for the time their attorneys spent because of, but only because of,

  Plaintiff’s frivolous § 1983 claim;

         3.        The Court should order Plaintiff Recovery Fund to pay Defendant BMS $11,133.00

  in attorney’s fees; and




                                                  14
Case 1:18-cv-02039-MN-JLH Document 74 Filed 05/29/20 Page 15 of 15 PageID #: 1631




          4.      The Court should order Plaintiff Recovery Fund to pay Defendant Rabobank

  $7,220.00 in attorney’s fees.

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

  Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

  objections to the Report and Recommendation shall be filed within fourteen days and limited to

  ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

  The failure of a party to object to legal conclusions may result in the loss of the right to de novo

  review in the district court.

          The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

  Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




  Dated: May 29, 2020                                  ___________________________________
                                                       Jennifer L. Hall
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  15
